Citation Nr: 1244016	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and emphysema, to include as due to exposure to asbestos.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a bilateral knee disorder.

5.  Entitlement to service connection for laryngeal cancer, to include as due to exposure to an herbicidal agent.

6.  Entitlement to service connection for a psychiatric disorder, to include as secondary to laryngeal cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A.  All of the Above-Captioned Claims

The United States Court of Appeals for Veterans Claims (Court) has held that where there is notice the Veteran is receiving Social Security Administration (SSA) disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In June 2010, the Veteran underwent a VA examination pursuant to his claims of entitlement to service connection for a bilateral knee disorder and left hip disorder.  During the examination, the Veteran reported that he had been awarded SSA disability benefits.  He did not elaborate as to the nature of the conditions supporting the award of SSA disability benefits.  The Veteran's claims file does not include documentation associated with the Veteran's application for SSA disability benefits, and there was no indication that VA had undertaken efforts to obtain said documentation.

Although VA is not obligated to follow a determination made by SSA, records associated with the Veteran's application for SSA disability benefits may be relevant to the matters currently on appeal.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2012).  As such, the Board finds that remanding all of the above-captioned claims is required in order for the RO to attempt to obtain the documentation associated with the Veteran's application for SSA disability benefits.

B.  Respiratory Disorder, to Include Chronic Obstructive 
Pulmonary Disease and Emphysema

The Veteran was not afforded a VA examination pursuant to his claim of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema.  Generally, in order to satisfy VA's duty to assist, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record amply demonstrates current diagnoses of COPD and emphysema.  The Veteran submitted evidence demonstrating that asbestos was used at various locations at Ft. Sill, Oklahoma.  He also claimed that asbestos was used in the barracks at Ft. Bragg, North Carolina.  The Veteran's service personnel records demonstrated that he was stationed at Ft. Bragg from May 6, 1970 to August 8, 1970, and at Ft. Sill from September 4, 1970 to October 30, 1970.  He asserted that a current respiratory disorder was related to his claimed inservice exposure to asbestos.  In a September 2009 letter, a private doctor opined that the Veteran's history of smoking cigarettes likely contributed to his underlying emphysema, but did not address etiology of the Veteran's emphysema.  As such, the Board finds that there is an indication that the Veteran's alleged inservice exposure to asbestos may be related to a current respiratory disorder; however, there is no competent opinion of record addressing the etiological relationship, if any, between a current respiratory disorder and his alleged inservice exposure to asbestos.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to afford the Veteran a VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

C.  Bilateral Knee Disorder and Left Hip Disorder

In December 2009, the Veteran underwent a VA examination to ascertain the presence of a bilateral knee disorder and/or a left hip disorder.  If present, the examiner was to opine as to the etiological relationship, if any, of each disorder found to his active duty service.  After a thorough review of the Veteran's relevant medical history and a clinical examination, the diagnoses were bilateral knee and left hip degenerative joint disease.  The examiner then opined as follows:

The [V]eteran's left hip and bilateral knee condition are less likely as not (50-50 probability) caused by the result of any military events or injury.

Rationale:

[The Veteran] was only seen once for bilateral knee pain and treated with Aspirin.  His separation physical was unremarkable.  He was not seen at the VA Medical Center or any documentation of ongoing bilateral knee or left hip problems within the first five years after the military service and most of the degenerative changes in his left hip, bilateral knees is a normal aging process that takes place over time.

Despite the diagnoses rendered by the December 2009 VA examiner, the RO observed that the examination did not include a radiological evaluation of the Veteran's bilateral knees or left hip.  As such, the RO afforded the Veteran another VA examination in June 2010, to specifically include obtaining x-rays of the Veteran's knees and left hip.  The June 2010 VA examination was conducted by the December 2009 VA examiner.  Following a review of the Veteran's relevant service treatment records and the Veteran's assertions, the VA examiner administered a thorough clinical and radiological examination.  Ultimately, the diagnoses were mild patella femoral arthritic spurring, bilateral knee, and left hip degenerative joint disease.  The examiner opined that the Veteran's bilateral knees were "less likely [as] not related to any injuries or activities in the military service."  In support of this conclusion, the examiner reasoned as follows:

Conditions documented only a few times in the [service medical records], not resulting in medical discharge and without documentation of ongoing medical care within 5 years of military discharge, are most likely to have been resolved self-limited conditions.  

With respect to the Veteran's left hip degenerative joint disease, the examiner similarly opined that it was "less likely [as] not related to any military injuries or duties or aggravated by any service-connected condition."  In support of this opinion, the examiner reasoned as follows:

Conditions not resulting in medical discharge and without documentation of ongoing medical care within 5 years of military discharge, are most likely to have been resolved self-limited conditions.

During the pendency of this appeal, the Veteran asserted that he experienced bilateral knee pain and left hip pain during and since his active duty service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, he claimed that he did not seek medical attention for either his knees or left hip immediately following his active service discharge because he claimed that medical professionals informed him that nothing could be done as far as treatment.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)(holding that "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  The Board finds that the VA examiner did not consider the Veteran's statements as to the presence of bilateral knee and left hip symptoms during and following his active service discharge.  Consequently, the Board finds that the December 2009 and June 2010 VA examinations are inadequate for purposes of determining entitlement to service connection.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(finding that a medical opinion based upon an incomplete or inaccurate factual premise has no probative value).

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an adequate opinion from a VA examiner.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact SSA and obtain a copy of all agency records and any decision that awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must then forward the Veteran's VA claims folder and Virtual VA records to the VA examiner that conducted the December 2009 and June 2010 VA examinations, and request that he provide a supplemental opinion.  Specifically, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that a current bilateral knee disorder and/or left hip disorder was incurred in or due to his active duty service.  In so doing, the examiner must consider the Veteran's report of lay observable symptoms occurring during and since his active duty service.  

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If, and only if, the examiner concludes that a bilateral knee disorder is etiologically related to his active duty service, the examiner must also opine as to whether a left hip disorder is due to or aggravated by a bilateral knee disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If the examiner cannot render the requested supplemental opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

3.  If the VA examiner that conducted the December 2009 and June 2010 VA examinations is unavailable to provide the supplemental opinion, the RO must afford the Veteran another VA orthopedic examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous findings and diagnoses in order to obtain a true picture of the Veteran's current bilateral knee and left hip disorders.  The examiner must provide an opinion addressing the etiological relationship between a current bilateral knee disorder and/or a left hip disorder and his active duty service.  Specifically, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that a current bilateral knee disorder and/or left hip disorder was incurred in or due to his active duty service.  In so doing, the examiner must consider the Veteran's report of lay observable symptoms occurring during and since his active duty service.  

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If, and only if, the examiner concludes that a bilateral knee disorder is etiologically related to his active duty service, the examiner must also opine as to whether a left hip disorder is due to or aggravated by a bilateral knee disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If the examiner cannot render the requested supplemental opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

4.  The RO must afford the Veteran a VA examination pursuant to his claim of entitlement to service connection for a respiratory disorder, to include COPD and emphysema.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous findings and diagnoses in order to obtain a true picture of the Veteran's current respiratory disorder.  

Based on a review of the evidence of record, the examination findings, and with consideration of the lay statements of record, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that a current respiratory disorder is related to military service, to include, but not limited to exposure to asbestos.  In so doing, the examiner must specifically comment upon the Veteran's service treatment records, the evidence pertaining to asbestos use at Ft. Sill, the Veteran's report of asbestos use at Ft. Bragg, and the Veteran's reports of inservice and post-service events and symptoms.  

The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination(s), documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


